                                          Case 5:18-cr-00349-EJD Document 59 Filed 08/19/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                    Case No. 5:18-cr-00349-EJD-1
                                                        Plaintiff,
                                   9                                                    ORDER DENYING DEFENDANT’S
                                                 v.                                     MOTION TO DISMISS; DENYING
                                  10                                                    DEFENDANT’S MOTION TO SUPPRESS
                                         RYAN ALEXANDER,
                                  11                                                    Re: Dkt. Nos. 23, 25
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          After receiving a tip that Defendant Ryan Alexander uploaded child pornography to the

                                  15   Internet, local and federal law enforcement officers obtained and executed a search warrant, which

                                  16   authorized the officers to search Defendant’s home and cell-phones. As officers were preparing to

                                  17   execute the search warrant, they saw Defendant drive away from his home. Officers followed

                                  18   Defendant’s vehicle and performed a traffic stop after Defendant failed to come to a full and

                                  19   complete stop at a stop sign as required by California Vehicle Code § 22450. Officers detained

                                  20   Defendant, took custody of him, and ultimately transported him back to his residence for

                                  21   questioning. There, Defendant told officers that there was a box on the top shelf of his garage that

                                  22   might be of interest. It contained incendiary ammunition and a device that appeared to be a

                                  23   homemade silencer.

                                  24          Defendant argues that his detention violated the Fourth Amendment and that any “fruit”

                                  25   flowing from that detention must be suppressed based on the exclusionary rule. In the alternative,

                                  26   he argues that the indictment must be dismissed because it is unconstitutionally vague. After

                                  27
                                       Case No.: 5:18-cr-00349-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO DISMISS; DENYING DEFENDANT’S
                                       MOTION TO SUPPRESS
                                                                       1
                                          Case 5:18-cr-00349-EJD Document 59 Filed 08/19/20 Page 2 of 14




                                   1   considering the Parties’ papers, having had the benefit of oral argument on January 24, 2020, and

                                   2   having had the benefit of an evidentiary hearing on August 7, 2020, the Court DENIES

                                   3   Defendant’s motion to dismiss and motion to suppress.

                                   4      I.      BACKGROUND

                                   5              A. Factual Background

                                   6           The National Center for Missing and Exploited Children (“NCMEC”), a clearinghouse of

                                   7   information about exploited children, operates a “CyberTipline” that the public may use to report

                                   8   Internet related child sexual exploitation. Declaration of David J. Cohen in Support of Mr.

                                   9   Alexander’s Motion to Suppress Evidence (“Cohen Decl.”), Ex. A at 8, Dkt. 24. NCMEC

                                  10   forwards the Cybertips to the appropriate law enforcement agency for further investigation. Id.

                                  11           The NCMEC forwarded a tip to the Silicon Valley Crimes Against Children Task Force.

                                  12   Id. Tumblr reported the Cybertip after it discovered that multiple files uploaded to a user’s
Northern District of California
 United States District Court




                                  13   Tumblr account contained images of suspected child pornography. Id. Detective Christian

                                  14   Mendoza, an officer from the San Jose Police Department (“SJPD”), investigated this tip and

                                  15   discovered that a string of images and videos depicting children in different stages of dress were

                                  16   uploaded from two IP addresses to the reported Tumblr account. Id. The email associated with

                                  17   the Tumblr account was                               Id. Defendant’s Instagram username is

                                  18                 Id., Ex. A at 9.

                                  19           After obtaining and executing search warrants for information stored by internet service

                                  20   providers and Tumblr, and conducting additional investigation via social media, Detective

                                  21   Mendoza determined that one of the IP addresses belonged to Defendant’s wife and that the

                                  22   Tumblr account belonged to Defendant. Id. On May 1, 2017, based on Detective Mendoza’s

                                  23   investigation, the SJPD obtained a search warrant to search Defendant’s residence and cell phones.

                                  24   Id., Ex. A at 1. SJPD was authorized to seize any pornographic images, including any equipment

                                  25   suspected of containing child pornography. SJPD was authorized to search any area that might

                                  26   contain pornography. Id. at 1–2.

                                  27
                                       Case No.: 5:18-cr-00349-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO DISMISS; DENYING DEFENDANT’S
                                       MOTION TO SUPPRESS
                                                                       2
                                          Case 5:18-cr-00349-EJD Document 59 Filed 08/19/20 Page 3 of 14




                                   1          The search warrant was based on Detective Mendoza’s affidavit that there was probable

                                   2   cause to believe that the property described in the warrant was: (1) used to commit a felony; (2)

                                   3   tended to show that a felony was committed; and (3) tended to show that sexual exploitation of a

                                   4   child or possession showing sexual misconduct of a person under 18 years old occurred. Id., Ex.

                                   5   A at 1. The affidavit to the warrant identified Defendant as the likely owner of the Tumblr blog

                                   6   and as someone who likely committed the crimes being investigated. Id. at 10.

                                   7          On May 9, 2017, the SJPD executed the warrant with the assistance of the Bureau of

                                   8   Alcohol, Tobacco, Firearms and Explosives (“ATF”) and the Federal Bureau of Investigation

                                   9   (“FBI”). SJPD officers requested assistance from ATF because they had seen videos and photos

                                  10   of Defendant shooting what appeared to be automatic weapons and knew that he owned firearms.

                                  11   Id., Ex. B at 000021. SJPD and the accompanying FBI and ATF agents waited until Defendant

                                  12   left his residence to execute the search warrant. Id., Ex. B at 000021, 000023.
Northern District of California
 United States District Court




                                  13          Officers following Defendant stopped Defendant’s vehicle after he failed to fully stop at a

                                  14   stop sign, in violation of California Vehicle Code § 22450. Id., Ex. B at 000021. The officers

                                  15   identified Defendant as Ryan Alexander, seized him and then seized his cell phones pursuant to

                                  16   the search warrant. See Dkt. 28-3, Ex. 3 at 2–3l; Dkt. 28-4, Ex. 4 at 3. Defendant was handcuffed

                                  17   for around 12 minutes. Thereafter, officers allowed Defendant to sit on the curb with his son.

                                  18   Dkt. 28-3, Ex. 4 at 10. Officers explained that while Defendant was not under arrest, he was being

                                  19   detained pursuant to the search warrant. Dkt. 28-4 at 3, 4, 6, 14.

                                  20          After Detective Mendoza arrived, he drove Defendant and Defendant’s son back to

                                  21   Defendant’s residence. Once there, Detective Mendoza placed Defendant in an interview room.

                                  22   Cohen Decl., Ex. B at 000033. Detective Mendoza issued Miranda warnings to Defendant and

                                  23   interviewed him while other agents searched the house. Dkt. 28-1, Ex. 1 at 1. The search revealed

                                  24   that Defendant stored firearms, ammunition, and gunpowder. See e.g., Dkt. 24 at 000026.

                                  25   Additionally, Defendant displayed substantial knowledge of firearms and stated that he was

                                  26   familiar with gun laws. Dkt. 28-1, Ex. 1 at 32.

                                  27
                                       Case No.: 5:18-cr-00349-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO DISMISS; DENYING DEFENDANT’S
                                       MOTION TO SUPPRESS
                                                                       3
                                          Case 5:18-cr-00349-EJD Document 59 Filed 08/19/20 Page 4 of 14




                                   1          During the interview, Defendant told officers that there was a box on the top shelf of the

                                   2   garage that contained explosive ammo. Dkt. 28-1, Ex. 1 at 35–36. ATF Special Agent Edward

                                   3   Han opened the box and found what appeared to be a homemade silencer without brand markings

                                   4   or serial numbers and exploding armor piercing incendiary ammunition. Dkt. 24, Ex. B at

                                   5   000001. The silencer—an 8.5-inch metal cylinder with a .25-inch hole that a bullet can pass

                                   6   through—has threading that allows it to be attached to a firearm. Dkt. 28-2, Ex. 2 at 2. During the

                                   7   initial inspection, the examiner saw grey residue and dented metal inside the silencer, indicating

                                   8   that it had been used. Id. The silencer was visually consistent with other homemade silencers the

                                   9   officer had seen. Id. ATF’s Firearms and Ammunition Technology Branch tested the suspected

                                  10   silencer—tests showed that the silencer reduced the sound of standard ammunition by an average

                                  11   of 24.45 decibels. Id. Based on testing and inspection, the examiner concluded the object is

                                  12   within the definition of “firearm silencer” under 18 U.S.C. § 921(a)(24). Id.
Northern District of California
 United States District Court




                                  13              B. Procedural History

                                  14          On August 2, 2018, a Grand Jury charged Defendant with one count of possessing an

                                  15   unregistered firearm silencer, in violation of 26 U.S.C. § 5861(d), and one count of possessing a

                                  16   firearm silencer without a serial number, in violation of 26 U.S.C. § 5861(i). See Indictment as to

                                  17   Ryan Alexander, Dkt. 1. Each incorporate 18 U.S.C. § 921(a)(24) into the definition of firearm.

                                  18          On September 23, 2019, Defendant filed a motion to suppress evidence about the firearm

                                  19   silencer. Mr. Alexander’s Motion to Suppress Evidence and Statements (“Mot. to Suppress”),

                                  20   Dkt. 23. On December 16, 2019, the Government filed a response opposing this motion. United

                                  21   States’ Opposition to Defendant’s Motion to Suppress (“Opp. re Suppress”), Dkt. 28. Defendant

                                  22   filed a reply on January 10, 2020. Defendant Ryan Alexander’s Reply to the Government’s

                                  23   Opposition (“Reply re Suppress”), Dkt. 30.

                                  24          On September 23, 2019, Defendant also filed a motion to dismiss the indictment for being

                                  25   unconstitutionally vague. Mr. Alexander’s Motion to Dismiss (“Mot. to Dismiss”), Dkt. 25. The

                                  26   Government filed a response opposing the motion on December 16, 2019. United States’

                                  27
                                       Case No.: 5:18-cr-00349-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO DISMISS; DENYING DEFENDANT’S
                                       MOTION TO SUPPRESS
                                                                       4
                                           Case 5:18-cr-00349-EJD Document 59 Filed 08/19/20 Page 5 of 14




                                   1   Opposition to Defendant’s Motion to Dismiss (“Opp. re Dismiss”), Dkt. 29. On January 10, 2020,

                                   2   Defendant filed a reply. Defendant Ryan Alexander’s Reply to the Government’s Opposition

                                   3   (“Reply re Dismiss”), Dkt. 31.

                                   4       II.      DISCUSSION

                                   5                A. Motion to Suppress

                                   6             Defendant argues that the Fourth Amendment requires evidence about the silencer,

                                   7   including any statements made about the silencer, to be suppressed because such evidence was

                                   8   derived from an unreasonable seizure. A brief overview of the events leading up to Defendant’s

                                   9   seizure is helpful. Officers first detained Defendant following a traffic violation. Officers were

                                  10   following Defendant’s vehicle in an attempt to stop him so that other officers could execute the

                                  11   search warrant at Defendant’s residence. Following the traffic detention, officers continued to

                                  12   detain Defendant based on their belief that Defendant had committed a felony. Officers
Northern District of California
 United States District Court




                                  13   transported Defendant back to his residence, where the search warrant was being executed. Once

                                  14   there, Defendant made statements that led officers to seize the silencer. Defendant argues each

                                  15   detention was unconstitutional; in his view, each detention was made without probable cause.

                                  16   The Court disagrees.

                                  17             The Fourth Amendment provides: “The right of the people to be secure in their

                                  18   persons . . . against unreasonable searches and seizures, shall not be violated, and no Warrants

                                  19   shall issue, but upon probable cause . . . particularly describing the place to be searched, and the

                                  20   persons or things to be seized.” Fourth Amendment seizures are generally “reasonable” if they are

                                  21   based on probable cause to believe that the individual has committed a crime. Dunaway v. New

                                  22   York, 442 U.S. 200, 213 (1979).

                                  23             Officers did not violate the Fourth Amendment when they initially stopped Defendant.

                                  24   They had probable cause to believe Defendant violated California Vehicle Code § 22450 when he

                                  25   rolled through a stop sign.1 See Dkt. 28-3, Ex. 3 at 1 (“Affirm, yeah, he just rolled a stop.”); Dkt.

                                  26
                                       1
                                  27    Defendant requests that the Court hold an evidentiary hearing on the issue of whether or not
                                       Case No.: 5:18-cr-00349-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO DISMISS; DENYING DEFENDANT’S
                                       MOTION TO SUPPRESS
                                                                                       5
                                          Case 5:18-cr-00349-EJD Document 59 Filed 08/19/20 Page 6 of 14




                                   1   24, Ex. B at 000021 (“I observed the suspect fail to come to a complete stop at the posted sign on

                                   2   Radio Ave at Curtner Ave in San Jose. . . . which I recognized as a violation of California Vehicle

                                   3   Code Section 22450 CVC.”); see also Whren v. United States, 517 U.S. 806, 810–11 (1996)

                                   4   (holding temporary detention of motorist who the police have probable cause to believe has

                                   5   committed civil traffic violation does not violate the Fourth Amendment, regardless of the

                                   6   officer’s subjective intentions). Because this traffic stop was supported by probable cause, the

                                   7   officers constitutionally seized Defendant and ordered him into a public place. Pennsylvania v.

                                   8   Mimms, 434 U.S. 106, 111 n. 6 (1977) (“[O]nce a motor vehicle has been lawfully detained for a

                                   9   traffic violation, the police officers may order the driver to get out of the vehicle without violating

                                  10   the Fourth Amendment’s proscription of unreasonable searches and seizures.”).

                                  11          Traffic detentions, however, may not extend indefinitely. See Rodriguez v. United States,

                                  12   575 U.S. 348, 354 (2015) (holding that absent reasonable suspicion, police extension of a traffic
Northern District of California
 United States District Court




                                  13   stop—beyond determining whether to issue a traffic ticket—violates the Fourth Amendment). A

                                  14   traffic stop is unnecessarily long if it extends beyond its “mission” to address the traffic violation

                                  15   that warranted the stop and attend to related safety concerns. Id. If the stop is “unnecessarily

                                  16   long,” some other justification for detention is necessary.

                                  17          Here, the traffic stop extended beyond the duration of a typical traffic stop. Officers

                                  18   detained Defendant for hours and ultimately transported him back to his home, where he was

                                  19   further questioned. Cf. id. at 350, 352 (holding delay of five minutes to wait for drug-sniffing dog

                                  20   after officer had completed “mission” of traffic stop was unreasonable under the Fourth

                                  21   Amendment). The traffic stop alone thus cannot justify Defendant’s prolonged detention.

                                  22

                                  23   Defendant violated California Vehicle Code § 22450. Mot. to Suppress at 11. The Court finds
                                       such a hearing unnecessary. The issue is not whether a traffic violation actually happened, but
                                  24   whether the officer had probable cause to believe that such a violation happened. Here, the officer
                                       states on the body-cam footage that he saw Defendant roll a stop sign and later writes a report to
                                  25   this effect. The officer thus had probable cause to believe Defendant violated California Vehicle
                                       Code. See Brinegar v. United States, 338 U.S. 160, 175–76 (1949) (“Probable cause exists where
                                  26   the facts and circumstances . . . [and] (the officers’) knowledge . . . (are) sufficient in themselves
                                       to warrant a man of reasonable caution in the belief that an offense has been or is being
                                  27   committed.” (quotation marks and citation omitted).
                                       Case No.: 5:18-cr-00349-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO DISMISS; DENYING DEFENDANT’S
                                       MOTION TO SUPPRESS
                                                                                           6
                                          Case 5:18-cr-00349-EJD Document 59 Filed 08/19/20 Page 7 of 14




                                   1          The Court now resolves the Parties’ real contention—was the continued detention of

                                   2   Defendant constitutional?

                                   3          If a police officer has probable cause to believe that a person has committed a felony, the

                                   4   officer does not need a warrant to arrest the person in public. United States v. Watson, 423 U.S.

                                   5   411, 423 (1976) (“‘The usual rule is that a police officer may arrest without warrant one believed

                                   6   by the officer upon reasonable cause to have been guilty of a felony . . . .’” (quoting Carroll v.

                                   7   United States, 267 U.S. 132, 156 (1925)); see also United States v. Bocharnikov, 2020 WL

                                   8   4280957, at *5 (9th Cir. July 27, 2020) (Chabbria, J., concurring) (noting that no Fourth

                                   9   Amendment violation occurs if an arrest is made with probable cause). Assessing whether there is

                                  10   probable cause to arrest “depends upon the reasonable conclusion to be drawn from the facts

                                  11   known to the arresting officer at the time of the arrest.” Devenpeck v. Alford, 543 U.S. 146, 152

                                  12   (2004). Because an arresting officer’s subjective state of mind is irrelevant, arrests may later be
Northern District of California
 United States District Court




                                  13   justified by probable cause. Id. at 154. For instance, in Devenpeck, the Supreme Court held that

                                  14   even while the defendant was arrested for taping an officer, which is not illegal, if probable cause

                                  15   existed to believe the defendant was impersonating an officer at the time of arrest, the seizure of

                                  16   the defendant was constitutionally valid. Id. 154–55.

                                  17          Here, the only relevant inquiry is whether sufficient probable cause existed to justify

                                  18   Defendant’s extended detention. At the time the officers detained Defendant, they had sufficient

                                  19   probable cause to believe Defendant committed a felony. The search warrant specifically stated

                                  20   that there was probable cause to believe that the property described in the warrant was: (1) used to

                                  21   commit a felony; (2) tended to show that Defendant committed a felony; and (3) tended to show

                                  22   that sexual exploitation of a child or possession showing sexual misconduct of a person under 18

                                  23   years old has occurred or is occurring. Cohen Decl., Ex. A at 1. Indeed, the warrant names

                                  24   Defendant as the alleged perpetrator of the felony. See id. (identifying Ryan Alexander by name

                                  25   and Driver’s License number). Thus, Defendant’s argument that the Government is transforming

                                  26   a “search warrant into an arrest warrant,” is flawed. Reply re Suppression at 9. The search

                                  27
                                       Case No.: 5:18-cr-00349-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO DISMISS; DENYING DEFENDANT’S
                                       MOTION TO SUPPRESS
                                                                       7
                                           Case 5:18-cr-00349-EJD Document 59 Filed 08/19/20 Page 8 of 14




                                   1   warrant helps form the probable cause needed to detain Defendant because the warrant supports

                                   2   the reasonable belief that Defendant committed a felony. This is especially true because Judge

                                   3   Griffin Bonini, the magistrate judge who issued the search warrant, found that there was probable

                                   4   cause to believe Defendant possessed property used to commit a felony. See Illinois v. Gates, 462

                                   5   U.S. 213, 236 (1983) (“A magistrate’s determination of probable cause should be paid great

                                   6   deference by reviewing courts.” (quotation marks and citation omitted)). The warrant thus

                                   7   supports the Court’s finding that probable cause existed at the time of Defendant’s detention.2

                                   8   Because probable cause existed, Defendant’s continued detention did not violate the Fourth

                                   9   Amendment and the exclusionary rule does not apply.3

                                  10                  1. Inevitable Discovery

                                  11          Even assuming that Defendant was detained without probable cause, the Court finds that

                                  12   officers would have inevitably discovered the silencer. Thus, to the extent the exclusionary rule
Northern District of California
 United States District Court




                                  13   applies at all, it does not provide grounds to exclude the silencer. Rather, it only provides grounds

                                  14   to exclude Defendant’s statements about the garage.

                                  15          The inevitable discovery rule prevents the suppression of illegally obtained evidence “[i]f

                                  16   the prosecution can establish by a preponderance of the evidence that the information ultimately or

                                  17   inevitably would have been discovered by lawful means.” Nix v. Williams, 467 U.S. 431, 444

                                  18   (1984). For example, in Nix, the record established that a search party was closing in on the

                                  19

                                  20   2
                                         It seems clear from the record that while Defendant was not “under arrest” for most of his
                                  21   detention, he also was not free to leave. Thus, for Fourth Amendment purposes, the officers had
                                       “seized” Defendant because he was not “free to decline the officers’ requests or otherwise
                                  22   terminate the encounter.” See Brendlin v. California, 551 U.S. 249, 255 (2007). In any event, the
                                       rule announced in Watson—that an officer may arrest a person in public if they have probable
                                  23   cause to believe the person committed a felony—applies equally to seizures. 423 U.S. at 418.
                                       Hence, here, the distinction, if any, between “under arrest” and “detained” is irrelevant as
                                  24   Defendant was “seized” within the meaning of the Fourth Amendment.
                                       3
                                  25     Defendant spends most of his opening brief discussing the applicability of Michigan v.
                                       Summers,452 U.S. 692 (1981) and Bailey v. United States, 568 U.S. 186 (2013). Because the
                                  26   Government does not ground the constitutionality of Defendant’s detention in the search warrant
                                       itself, but rather argues the search warrant provided probable cause to detain Defendant, the Court
                                  27   does not address Defendant’s Michigan v. Summers or Bailey v. United States arguments.
                                       Case No.: 5:18-cr-00349-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO DISMISS; DENYING DEFENDANT’S
                                       MOTION TO SUPPRESS
                                                                                          8
                                          Case 5:18-cr-00349-EJD Document 59 Filed 08/19/20 Page 9 of 14




                                   1   location of a body. Simultaneously, police officers interrogated the defendant in violation

                                   2   Miranda. The defendant disclosed the location of the body. However, it was probable that the

                                   3   search party would have found the body despite the defendant’s testimony, the Supreme Court

                                   4   allowed evidence about the body to be admitted. The same situation exists here. The warrant

                                   5   authorized officers to search the entire garage, including containers therein. When Defendant

                                   6   made his incriminating statements, officers were already in the garage searching. Officer Han, the

                                   7   agent who found the silencer, testified that he, and two other officers, were searching the garage

                                   8   left to right, top to bottom. Officer Han also testified that he and the other officers kept searching

                                   9   even after finding contraband. Officer Han’s testimony indicates that the entire garage would

                                  10   have been (and was) searched.

                                  11          At the evidentiary hearing, Defendant highlighted Officer Han’s inability to remember

                                  12   specific details about the search. This certainly goes to Officer Han’s credibility. The Court,
Northern District of California
 United States District Court




                                  13   however, is persuaded by Officer Han’s testimony, which establishes that: (1) he searched the left-

                                  14   to-center portion of the garage; (2) the silencer was in this section; (3) after finding the silencer, he

                                  15   went back to where he had been searching before, and continued to methodically search his area of

                                  16   the garage; and (4) he would not have stopped searching until his entire garage-portion was

                                  17   completed. This establishes by a preponderance of the evidence that Officer Han would have

                                  18   inevitably discovered the silencer. Hence, to the extent the exclusionary rule even applies, it does

                                  19   not present grounds to suppress the silencer.

                                  20          For these reasons, Defendant’s motion to suppress is DENIED.

                                  21              B. Void for Vagueness

                                  22          Title 18 U.S.C. § 921(a)(24) provides:

                                  23                  The terms “firearm silencer” and “firearm muffler” mean any device
                                                      for silencing, muffling, or diminishing the report of a portable
                                  24                  firearm, including any combination of parts, designed or redesigned,
                                                      and intended for use in assembling or fabricating a firearm silencer or
                                  25                  firearm muffler, and any part intended only for use in such assembly
                                                      or fabrication.
                                  26
                                  27
                                       Case No.: 5:18-cr-00349-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO DISMISS; DENYING DEFENDANT’S
                                       MOTION TO SUPPRESS
                                                                       9
                                         Case 5:18-cr-00349-EJD Document 59 Filed 08/19/20 Page 10 of 14




                                   1          Defendant argues that this Court must dismiss the indictment because the terms “firearm

                                   2   silencer” and “firearm muffler” are unconstitutionally vague and fail to provide adequate notice

                                   3   about what qualifies as a silencer. Mot. to Dismiss at 2. Defendant contends that because the

                                   4   terms are inadequately defined in the statute, almost any object capable of “silencing, muffling, or

                                   5   diminishing the report of a firearm,” like a rag, pillow, towel, newspaper, or blanket, is within the

                                   6   statute’s reach. Id. at 7. The Government maintains that the statute is constitutional. Opp. re

                                   7   Dismiss at 4, 8–10.

                                   8                  1. As-Applied Challenge

                                   9          Due process requires “that laws give [a] person of ordinary intelligence a reasonable

                                  10   opportunity to know what is prohibited, so that he may act accordingly.” Grayned v. City of

                                  11   Rockford, 408 U.S. 104, 108 (1972). The doctrine helps guard against arbitrary or discriminatory

                                  12   law enforcement by “insisting that a statute provide standards to govern the actions of police
Northern District of California
 United States District Court




                                  13   officers, prosecutors, juries, and judges.” Sessions v. Dimaya, 138 S. Ct. 1204, 1212 (2018).

                                  14          The Court first considers whether the statute is vague as-applied to the particular facts at

                                  15   issue because “[a] [person] who engages in some conduct that is clearly proscribed cannot

                                  16   complain of vagueness of the law as applied to the conduct of others.” Hoffman Estates v.

                                  17   Flipside, Hoffman Estates, Inc., 455 U.S. 489, 495 (1992). Defendant argues that Section

                                  18   921(a)(24) is so unconstitutionally vague that it fails to provide people fair notice of the conduct it

                                  19   punishes and that the criteria is so standard-less it invites arbitrary enforcement. The Court

                                  20   addresses these contentions in turn.

                                  21                      a. Fair Notice

                                  22          “Whether a provision is vague for lack of fair notice is an objective inquiry.” Kashem v.

                                  23   Barr, 941 F.3d 358, 371 (9th Cir. 2019). The relevant inquiry is whether the law gives “a person

                                  24   of ordinary intelligence fair notice of what is prohibited,” not whether the person being prosecuted

                                  25   or held liable under the statute actually received a warning that alerted him or her that their

                                  26   behavior was subject to the statute. United States v. Williams, 553 U.S. 285, 304 (285). Hence,

                                  27
                                       Case No.: 5:18-cr-00349-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO DISMISS; DENYING DEFENDANT’S
                                       MOTION TO SUPPRESS
                                                                       10
                                           Case 5:18-cr-00349-EJD Document 59 Filed 08/19/20 Page 11 of 14




                                   1   the question is whether a reasonable person would have known that Defendant’s alleged conduct

                                   2   fell within Section 921(a)(24)’s criteria.

                                   3          Defendant argues that Section 921(a)(24)’s phrase “any device for silencing, muffling, or

                                   4   diminishing the report of a portable firearm” is vague because it (1) does not inform an ordinary

                                   5   person of average intelligence constitutes a “silencer” and (2) fails to specify the “type” of silencer

                                   6   included within the statute.4 Reply re Dismiss at 11.

                                   7          A statute is not overly vague if an individual “has been given clear notice that a reasonably

                                   8   ascertainable standard of conduct is mandated; it is for him to insure [sic] that his actions do not

                                   9   fall outside the legal limits.” United States v. Powell, 423 U.S. 87, 92 (1975). It is clear that the

                                  10   threaded metal cylinder is a device for “silencing, muffling, or diminishing the report of a portable

                                  11   firearm.” Here, Defendant, a gun enthusiast, had fair notice that he possessed an object whose

                                  12   only purpose was to silence, muffle, or diminish the sound of a firearm. A reasonable person in
Northern District of California
 United States District Court




                                  13   Defendant’s position would not have to “guess” whether the silencer found at Defendant’s home

                                  14   qualified as a silencer—the metal cylinder’s clear function was to silence a gun.5 See Connally v.

                                  15   Gen. Constr. Co., 269 U.S. 385, 391 (1926). ATF’s testing confirms this. According to the ATF

                                  16   report, the metal cylinder had been fired through. These facts confirm that someone in

                                  17   Defendant’s position would know that the metal cylinder found in the garage functioned to

                                  18

                                  19
                                       4
                                         This oversimplifies Defendant’s argument. Defendant places this second argument under its
                                       “Section 921(a)(24) Does Not Provide Fair Notice of What Actions it Criminalizes” heading. See
                                  20   Reply re Dismiss at 11. The Court understands Defendant to be making a “fair notice” argument.
                                       In practice, however, this seems more like an “arbitrary enforcement” argument as it goes more
                                  21   towards courts applying inconsistent standards and less towards a defendant not having “notice”
                                       that his or her behavior is criminal.
                                  22   5
                                         The Government focuses on what Defendant specifically knew about guns, almost as if it is
                                  23   making a mens rea argument. This collapses the objective standard of fair notice into a subjective
                                       one. While the two relate, the standard is not what the particular person knew, but whether, as-
                                  24   applied to the specific factual scenario, a reasonable person of average intelligence in the person’s
                                       position would be on notice that their conduct was legally prohibited. See, e.g., United States v.
                                  25   Kilbride, 584 F.3d 1240, 1257 (9th Cir. 2009) (holding the defendants as-applied vagueness
                                       challenge failed because “it should have been clear” to them that their conduct violated the
                                  26   statute); Kashem, 941 F.3d at 373 (holding the defendants as-applied vagueness challenge failed
                                       because it was “reasonably clear” to someone in their position that the statute proscribed their
                                  27   conduct).
                                       Case No.: 5:18-cr-00349-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO DISMISS; DENYING DEFENDANT’S
                                       MOTION TO SUPPRESS
                                                                                          11
                                         Case 5:18-cr-00349-EJD Document 59 Filed 08/19/20 Page 12 of 14




                                   1   “silence, muffle, or diminish,” and thus qualified as a “silencer” within the meaning of Section

                                   2   921(a)(24).

                                   3                      b. Arbitrary Enforcement

                                   4          In the alternative, Defendant argues that Section 921(a)(24) is unconstitutionally vague

                                   5   because it fails to describe with sufficient particularity what a suspect must do in order to violate

                                   6   the statute. Mot. to Dismiss at 5. The void-for-vagueness doctrine “guards against arbitrary or

                                   7   discriminatory law enforcement by insisting that a statute provide standards to govern the actions

                                   8   of police officers, prosecutors, juries, and judges.” Dimaya, 138 S. Ct. at 1212.

                                   9          The Court need not assess the validity of Defendant’s position that Section 921(a)(24)

                                  10   lacks any standards and allows ad-hoc decision making. As discussed above, this silencer plainly

                                  11   fits within Section 921(a)(24). As the ATF report shows, Defendant’s silencer significantly

                                  12   reduced the volume of a portable firearm and was created to do so. Therefore, the Court need not
Northern District of California
 United States District Court




                                  13   determine the inner and outer bounds of Section 921(a)(24) to see if ad-hoc decision making is

                                  14   possible. Accordingly, Defendant’s as-applied void-for-vagueness challenge is DENIED.

                                  15                  2. Facial Challenge

                                  16          Having determined Defendant’s as-applied challenge fails, this Court must decide whether

                                  17   Defendant may facially challenge Section 921(a)(24). Defendant argues that recent Supreme

                                  18   Court case law supports his facial challenge. The Government disagrees and argues Defendant

                                  19   may only bring an as-applied challenge. The difference between the challenges is significant: if

                                  20   the Court allows Defendant to bring a facial challenge, the Court must ignore the set-of-

                                  21   circumstances and conduct underlying Defendant’s indictment and instead categorically assess

                                  22   “how the idealized ordinary case of the crime” might occur. Kashem, 941 F.3d at 377.

                                  23          Traditionally, void-for-vagueness challenges to statutes not threatening First Amendment

                                  24   interests are judged on an as-applied basis.

                                  25                  Objections to vagueness under the Due Process Clause rest on the lack
                                                      of notice, and hence may be overcome in any specific case where
                                  26                  reasonable persons would know that their conduct is at risk.
                                                      Vagueness challenges to statutes not threatening First Amendment
                                  27
                                       Case No.: 5:18-cr-00349-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO DISMISS; DENYING DEFENDANT’S
                                       MOTION TO SUPPRESS
                                                                       12
                                           Case 5:18-cr-00349-EJD Document 59 Filed 08/19/20 Page 13 of 14



                                                      interests are examined in light of the facts of the case at hand; the
                                   1                  statute is judged on an as-applied basis.
                                   2   Maynard v. Cartwright, 486 U.S. 356, 361 (1998) (emphasis added); see also United States v.

                                   3   Davis, 139 S. Ct. 2319, 2326 (2019).

                                   4          Defendant does not argue that the First Amendment applies to this case. Instead, he argues

                                   5   that a facial challenge is appropriate because recent Supreme Court cases allowed litigants to

                                   6   facially challenge “residual clauses.” Reply re Dismiss at 8; see also Johnson v. United States,

                                   7   135 S. Ct. 2551, 2557–58 (2015); Sessions v. Dimaya, 138 S. Ct. 1204, 1211 (2018). Defendant

                                   8   oversimplifies Johnson and Dimaya.

                                   9          The Ninth Circuit recently held in Kashem that neither Johnson nor Dimaya allow courts

                                  10   to “cast aside the longstanding rule that a litigant whose conduct is clearly prohibited by a statute

                                  11   cannot be the one to make a facial vagueness challenge.” 941 F.3d at 376. The court first noted

                                  12   that both Johnson and Dimaya suggested the residual clauses at issue were “plagued by such
Northern District of California
 United States District Court




                                  13   indeterminacy that they might be vague even as applied to the challengers.” Id. at 377. The court

                                  14   then stated that the residual clauses at issue in Johnson and Dimaya were atypical because they did

                                  15   not lend themselves to a traditional as-applied analysis since neither allowed a court to use the

                                  16   circumstances of a case. Id. Both residual clauses were thus atypical because they required “the

                                  17   judge to imagine how the idealized ordinary case of the crime [] plays out.” Id. This presented

                                  18   “exceptional circumstances.” Id.; see also Copeland v. Vance, 893 F.3d 101, 111 n.2 (2d Cir.

                                  19   2018) (“[I]n certain exceptional circumstances not present here, a criminal statute may be struck

                                  20   down as facially vague even where it has some valid applications.”).

                                  21          This case does not raise exceptional circumstances.6 Section 921(a)(24) does not require

                                  22   the Court to “imagine how the idealized ordinary case of the crime subsequently plays out.”

                                  23

                                  24   6
                                         The Court is unpersuaded by Defendant’s use of cases like Papachristou v. City of Jacksonville,
                                  25   405 U.S. 156 (1972) to show that a facial vagueness challenge is warranted. That case had First
                                       Amendment (freedom of association) implications. Id. at 165. Likewise, Defendant relies heavily
                                  26   on Kolender v. Lawson, 461 U.S. 352 (1983). This case also had First Amendment (freedom of
                                       speech) implications. See e.g., id. at 358. These cases are thus unhelpful to Defendant’s position
                                  27   that facial vagueness challenges are permissible outside the First Amendment context.
                                       Case No.: 5:18-cr-00349-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO DISMISS; DENYING DEFENDANT’S
                                       MOTION TO SUPPRESS
                                                                                        13
                                         Case 5:18-cr-00349-EJD Document 59 Filed 08/19/20 Page 14 of 14




                                   1   Johnson, 135 S. Ct. 2257–58. The Court can, as it did above, use the specific factual

                                   2   circumstances of Defendant’s case and need not venture into the hypothetical world outlined in

                                   3   Defendant’s briefing. See Mot. re Dismiss at 7 (“[A] variety of everyday objects can be swept up

                                   4   into the Section 921(a)(24)’s definition, and the requirement, including that the objects be

                                   5   registered and affixed with serial numbers. Does the definition extend to objects such as a rag, a

                                   6   pillow, a towel, a newspaper, or a blanket?”). There is thus no reason to depart from the

                                   7   traditional rule that a person to whom a provision clearly applies cannot raise a facial vagueness

                                   8   challenge. See Hoffman Estates, 455 U.S. at 495. Because the Court held above that the criteria

                                   9   are not vague as-applied to Defendant, the Court declines to reach Defendant’s facial vagueness

                                  10   claims. Accordingly, Defendant’s facial void-for-vagueness challenge is DENIED.

                                  11      III.      CONCLUSION

                                  12             For the foregoing reasons, Defendant’s motion to suppress and motion to dismiss are
Northern District of California
 United States District Court




                                  13   DENIED.

                                  14             IT IS SO ORDERED.

                                  15   Dated: August 19, 2020

                                  16                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  17                                                    United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:18-cr-00349-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO DISMISS; DENYING DEFENDANT’S
                                       MOTION TO SUPPRESS
                                                                       14
